Opinion by
Mr. Justice Elkin,
The facts are stated in the opinion of the learned judge of the orphans’ court and need not be recited here. The only question for this court to consider is whether that court exceeded its authority in entering a decree requiring the executors to pay for the maintenance and support of William Houghton the sum of $20.00 per month, together with such additional sums as may be necessary to provide him with clothing and medical attendance. It is expressly provided in the will of James Hughes, deceased, that: “I desire, however, that my executors shall provide out of my estate support for William Houghton. He shall be provided with a home during his life, and at his death that he shall be decently buried.” The testator left an estate ample to take care of all the beneficiaries named in his will, including the weak-minded petitioner in this case. There is, therefore, no question as to the amount of the monthly allowance being larger than the income from the trust estate would justify. The amount of the monthly allowance is reasonable and we think fully warranted by the terms of the will. It is not entirely clear what position the appellants take, but as we understand the argument of their learned counsel it is contended that the testator committed the care and control of William Houghton to his executors who are to be the arbiters of all matters pertaining to his welfare. We find no such power conferred by the will and think that the jurisdiction and power of the orphans’ court to hear and determine such matters cannot be seriously questioned. The testator imposed upon his executors the duty of pro*480viding out of his estate support for this weak-minded person. “He shall be provided with a home during his life” is the language of the will. The will does not say that this home shall be with the executors, or with any particular member of the family, but it must be provided somewhere. William has expressed a desire to make his home with his brother Cyrus where he has resided for several years, and we can see no reason for saying that the orphans’ court committed error in directing that: “The executors should permit petitioner to reside where he chooses, so long as he receives the same treatment he did while the testator was living and no greater expense is incurred than the amount allowed by the court.” All of which was within the reasonable discretion of the court and under the circumstances there was no abuse in its exercise. The court directed the disbursement of the allowance and other expenses to remain in the hands of the executors so that there can be no just complaint on this account. If William becomes dissatisfied with the homes thus provided for him, or if he is not properly treated, these matters can be brought to the attention of the court at any time for correction or for further consideration. What we now decide is that all the matters complained of on this appeal were properly before the orphans’ court for determination and that court acting within its discretionary powers entered a proper. decree. There is no sufficient reason why it should be disturbed here.
Decree affirmed at the cost of appellants.